DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 2, 13-16, and 18-20 have been amended. The existing specification and drawing objections, along with the existing 35 U.S.C. 112(b) rejections, have been withdrawn.

Response to Arguments
Applicant's arguments filed 14 September 2022 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues that Dariush fails to disclose a control model based on a multibody system that models a first exoskeleton unit, a second exoskeleton unit, and at least one of a first body part and a second body part. 
The examiner respectfully disagrees. Rather, the examiner points to the engineering definition of a multibody system (from digitalengineering247), wherein a multibody system is defined as: “In engineering, a multibody system consists of interconnected rigid or flexible bodies…” (emphasis added). As such, given that Dariush discloses wherein the human-exoskeleton system consists of segments and joints (See at least Col. 3, Lines 48-61), the exoskeleton of Darius, and the control model thereof, is implicitly a multibody system, as the separate segments are connected to one another by joints. Further, given the fact that multibody systems are defined as being “interconnected”, the model of the first exoskeleton unit could easily be applied or replicated to the second exoskeleton unit, and since they are, as claimed, mechanically decoupled, the system dynamics of one unit would not have any direct effect on the other.
Given this, along with Applicant’s own admission of the combination of Dariush and Goehlich teaching the “…control of the exoskeleton units 11a, 12a based on the equivalent joint torques” (read as: the combination of  the control model of Dariush with the decoupled exoskeletons of Goehlich), the examiner asserts that the combination of Goehlich and Dariush teaches the claimed exoskeleton system of claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 6-9, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Goehlich (US 20190099877 A1), hereafter Goehlich, in view of Dariush (US 7774177 B2), hereafter Dariush.
Regarding claim 1, Goehlich teaches an exoskeleton system comprising:
A first exoskeleton unit configured to support a first body part (0006, first exoskeleton unit to support a first body part);
A second exoskeleton unit configured to support a second body part (0006, second exoskeleton unit to support a second body part); and
A control device (0033, control unit configured to control the first exoskeleton unit and second exoskeleton unit),
Wherein the control device is configured to control at least one of the first exoskeleton unit and the second exoskeleton unit (0033, control unit configured to control the first exoskeleton unit and second exoskeleton unit), and
Wherein the first exoskeleton unit and the second exoskeleton unit are mechanically decoupled from each other (0014, first exoskeleton unit and second exoskeleton unit are not mechanically connected with each other and see Fig. 14).
	Goehlich fails to teach, however, wherein the control device is configured to control based on a control model, 
Wherein the control model is based on a multibody stem that models
The first exoskeleton unit;
The second exoskeleton unit; and
At least one of the first body part and the second body part.
Dariush, however, does teach wherein the control device is configured to control based on a control model (Fig. 3, Col. 9, Lines 13-17, exoskeleton controlled based on calculated equivalent joint torque obtained from model), 
Wherein the control model is based on a multibody system that models (Fig. 3, generation of control model)
The first exoskeleton unit (Fig. 3, generation of control model using exoskeleton parameters);
The second exoskeleton unit (Fig. 3, generation of control model using exoskeleton parameters); and
At least one of the first body part and the second body part (Fig. 3, generation of control model using anthropometric parameters).
Goehlich and Dariush are analogous because they are in the same field of endeavor, exoskeleton controls. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have modified Goehlich with the control model of Dariush in order to provide a method by which the exoskeleton can automatically adapt to its environment. The motivation to combine is to allow the exoskeleton to adapt to its user and work environment on its own.
Claims 18, 19, and 20 are similar in scope, and are similarly rejected.

Regarding claim 3, the combination of Goehlich and Dariush teaches the exoskeleton system of claim 1, and Goehlich further teaches wherein:
The first exoskeleton unit comprises a first actuator for supporting the first body part (0019,First body part supported by the first exoskeleton unit and see Fig. 14);
The second exoskeleton unit comprises a second actuator for supporting the second body part (0019, second body part supported by second exoskeleton unit and see Fig. 14); and
The control device is configured to control, based on the control model, at least one of the first actuator of the first exoskeleton unit and the second actuator of the second exoskeleton unit (0093, exoskeleton comprises an actuator or drive unit, which is controlled by the control unit).

Regarding claim 4, the combination of Goehlich and Dariush teaches the exoskeleton system of claim 1, and Dariush further teaches wherein the control device is configured to autonomously create the control model with the multibody system based on information about the first exoskeleton unit, the second exoskeleton unit, and at least one of the first body part and the second body part (Fig. 3, generation of control model using exoskeleton and anthropometric parameters, Examiner’s note: Fig. 3 shows the model being generated automatically upon starting the program).
Goehlich and Dariush are analogous because they are in the same field of endeavor, exoskeleton controls. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the autonomous control model generation of Dariush in order to provide a method by which the exoskeleton can automatically adapt to its environment. The motivation to combine is to allow the exoskeleton to adapt to its user and work environment on its own.

Regarding claim 5, the combination of Goehlich and Dariush teaches the exoskeleton system of claim 1, and Goehlich further teaches wherein it comprises a sensor configured to detect a relative position of the first exoskeleton unit and the second exoskeleton unit with respect to each other (0064, exoskeletons can determine the maximum motion allowable by the first body part relative to the second body part).

Regarding claim 6, the combination of Goehlich and Dariush teaches the exoskeleton system of claim 1, and Dariush further teaches wherein the control device is configured to adaptively create the control model based on at least one context parameter (Fig. 3, Col. 9, Lines 20-21, use of anthropometric and exoskeleton parameter in control model generation).
Goehlich and Dariush are analogous because they are in the same field of endeavor, exoskeleton controls. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the context parameter of Dariush in order to provide a method by which the exoskeleton can automatically adapt to its environment. The motivation to combine is to allow the exoskeleton to adapt to its user.

Regarding claim 7, the combination of Goehlich and Dariush teaches the exoskeleton system of claim 1, and Goehlich further teaches the determination of physiological state of a user of at least one of the first exoskeleton unit and the second exoskeleton unit (0055, exoskeleton determines user has no pulse, performs reanimation).
Goehlich fails to teach, however, wherein the control device is configured to adaptively create the control model based on the physiological state of a user.
Dariush, however, does teach wherein the physical attributes of a user are utilized in creating the control model (Col. 9, Lines 20-21, use of anthropometric parameters in control model generation)
Goehlich and Dariush are analogous because they are in the same field of endeavor, exoskeleton controls. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the determination of physiological state of Goehlich and the use of physical attributes in creation of a control model of Dariush in order to provide a means of assessing a user’s condition, and the ability to act on that user’s condition. The motivation to combine is to ensure that a user remains safe while within the exoskeleton while also, in case of emergency, providing a means of altering the control system in order to assist the user.

Regarding claim 8, the combination of Goehlich and Dariush teaches the exoskeleton system of claim 1, and Dariush further teaches wherein the control device is configured to adaptively create the control model based on at least one environmental parameter (Fig. 3, element 302, external forces taken into account when generating control model).
Goehlich and Dariush are analogous because they are in the same field of endeavor, exoskeleton controls. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the environmental parameter of Dariush in order to provide a method by which the exoskeleton can automatically adapt to its environment. The motivation to combine is to allow the exoskeleton to account for external stimuli when generating a control torque.

Regarding claim 9, the combination of Goehlich and Dariush teaches the exoskeleton system of claim 1, and Dariush teaches wherein the control device is configured to adaptively create the control model based on a task to be solved (Fig. 3, element 306, torque determined for compensation of gravity, Col. 5, Lines 61-64, compensation for gravity important for accomplishing tasks).
Goehlich and Dariush are analogous because they are in the same field of endeavor, exoskeleton controls. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the task based control model of Dariush in order to provide a method by which the exoskeleton can automatically adapt to the task being performed. The motivation to combine is to allow the exoskeleton to properly perform its functions, as some tasks may require less assistance than others. 

Regarding claim 14, the combination of Goehlich and Dariush teaches the exoskeleton system of claim 1, and Goehlich further teaches wherein the control unit is configured to selectively control at least one of the first exoskeleton unit and the second exoskeleton unit to at least one of support and override the user of the respective exoskeleton unit (0056, exoskeleton system ensures safe movement of the person, for example, the exoskeleton prevents the person from receiving serious injury by providing a safe body posture, Examiner’s interpretation: the exoskeleton overrides the user’s movements in order to transition them into a safe body posture).

Regarding claim 15, the combination of Goehlich and Dariush teaches the exoskeleton system of claim 14, and Goehlich further teaches wherein the control device is configured to override the user of the respective exoskeleton unit and to control the first and/or second exoskeleton unit such that the multibody system is transitioned into a safe state (0056, exoskeleton system ensures safe movement of the person, for example, the exoskeleton prevents the person from receiving serious injury by providing a safe body posture).

Regarding claim 16, the combination of Goehlich and Dariush teaches the exoskeleton system of claim 1, and Goehlich further teaches wherein the control unit is configured as a distributed control unit that is distributed over a plurality of exoskeleton units (0088, external server controls the exoskeleton system).

Regrading claim 17, the combination of Goehlich and Dariush teaches the exoskeleton system of claim 1, and Goehlich further teaches wherein each of the first exoskeleton unit and the second exoskeleton unit comprise communication circuitry configured to communicate with the control device (0057, exoskeleton comprises a communication unit, 0061, communication unit connected to the control unit).

Claims 2, 10, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Goehlich in view of Dariush as applied to claim 1 above, and further in view of Anderson (US 20130198625 A1), hereafter Anderson.

Regarding claim 2, the combination of Goehlich and Dariush teaches the exoskeleton system of claim 1, but fails to teach wherein:
The first body part supported by the first exoskeleton unit is a body part of a first user; and 
The second body part supported by the second exoskeleton unit is a body part of a second user.
	Anderson, however, does teach wherein:
 The first body part supported by the first exoskeleton unit is a body part of a first user (0031, first user wearing a first exoskeleton); and 
The second body part supported by the second exoskeleton unit is a body part of a second user (0031, second user wearing a second exoskeleton).
Goehlich, Dariush, and Anderson are analogous because they are in the same field of endeavor, exoskeleton control. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the multi-user exoskeleton system of Anderson in order to provide a means of controlling multiple exoskeletons. The motivation to combine is to allow users of exoskeletons to interact directly with each other.

Regarding claim 10, the combination of Goehlich and Dariush teaches the exoskeleton system of claim 1, but fails to teach wherein the control device is configured to correct a control signal for controlling the first and/or second exoskeleton unit, which is caused by an interaction of a user with the first and/or second exoskeleton unit, depending on the task to be solved.
Anderson, however, does teach wherein the control device is configured to correct a control signal for controlling the first and/or second exoskeleton unit, which is caused by an interaction of a user with the first and/or second exoskeleton unit, depending on the task to be solved (0038, forces applied to joints of an exoskeleton to keep a user within correct movements, control is corrected based on the task being performed, Examiner’s interpretation: control of the exoskeleton is being corrected based on the movements being done by the user being incorrect, i.e. swinging a golf club incorrectly).
Goehlich, Dariush, and Anderson are analogous because they are in the same field of endeavor, exoskeleton control. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the control correction of Anderson in order to provide a means of preventing incorrect movement. The motivation to combine is to allow the user to learn the proper movement for the task they are performing.

Regarding claim 11, the combination of Goehlich, Dariush, and Anderson teaches the exoskeleton system of claim 10, and Anderson further teaches wherein the control device is configured to correct the control signal based also on a state of the multibody system (0038, forces applied to joints of an exoskeleton to keep a user within correct movements, control is corrected based on the task being performed, Examiner’s interpretation: Control of the exoskeleton is being corrected upon determining that the movement being done by the exoskeleton is incorrect, i.e. the path of swinging a golf club is incorrect).
Goehlich, Dariush, and Anderson are analogous because they are in the same field of endeavor, exoskeleton control. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the control correction of Anderson in order to provide a means of preventing incorrect movement. The motivation to combine is to allow the user to learn the proper movement for the task they are performing.

Regarding claim 12, the combination of Goehlich and Dariush teaches the exoskeleton system of claim 1, but fails to teach wherein the control device is configured to correct a control signal for controlling the first and/or second exoskeleton unit, which is caused by an interaction of a user with the first and or second exoskeleton unit, based on a state of the multibody system.
Anderson, however, does teach wherein the control device is configured to correct a control signal for controlling the first and/or second exoskeleton unit, which is caused by an interaction of a user with the first and or second exoskeleton unit, based on a state of the multibody system (0038, forces applied to joints of an exoskeleton to keep a user within correct movements, control is corrected based on the task being performed, Examiner’s interpretation: Control of the exoskeleton is being corrected upon determining that the movement being done by the exoskeleton is incorrect and upon determining that the movement being done by the user being incorrect, i.e. the path of swinging a golf club is incorrect).
Goehlich, Dariush, and Anderson are analogous because they are in the same field of endeavor, exoskeleton control. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the control correction of Anderson in order to provide a means of preventing incorrect movement. The motivation to combine is to allow the user to learn the proper movement for the task they are performing.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Goehlich in view of Dariush as applied to claim 1 above, and further in view of Herr (US 10070974 B2), hereafter Herr.
Regarding claim 13, the combination of Goehlich and Dariush teaches the exoskeleton system of claim 1, but fails to teach wherein the control unit is configured to:
Determine the technical integrity of at least one of the first exoskeleton unit and the second exoskeleton unit; and
Adaptively build the control model based on the technical integrity.
Herr, however, does teach wherein the control unit is configured to:
Determine the technical integrity of at least one of the first exoskeleton unit and the second exoskeleton unit (Col. 54, Line 62 – Col. 55, Line 6, sensor detects integrity of belt during operation; and
Adaptively build the control model based on the technical integrity (Col. 55, Line 20-26, in the event of a belt break , the position of the foot member relative to the lower leg member is changed to a safe position in order to operate as a passive ankle prosthesis).
Goehlich, Dariush, and Herr are analogous because they are in the same field of endeavor, exoskeleton control. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the integrity check and adaptation of Herr in order to provide a means of adapting to a potential integrity issue. The motivation to combine is to allow the exoskeleton to adapt to potential part or component failures without completely shutting down.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE A WOOD whose telephone number is (571)272-6830. The examiner can normally be reached M-F, 8:00 AM to 4:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.A.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664